DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 15 March, 2022, PROSECUTION IS HEREBY REOPENED. The rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                       
        Response to Arguments
Applicant’s arguments, see remark, filed 15 March, 2022, with respect to the rejections of claims 1, 2 and 5-27 under the prior art rejections have been fully considered. The applicant’s remark to the claims were considered with the results that follow. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. 

SeeMPEP2111 [R-1 ]. Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

a)     Applicant’s argument, filed on filed 15 March, 2022, with respect to the rejections of independent claims 1, 15 and 16 under 35 U.S.C 102, Applicant argued that Drogobetski does not disclose Specifically, Drogobetski fails to teach ‘new attributes that are automatically computed, are indicative of the distance between the first geospatial location of the labeled instance and the second geospatial location of the auxiliary instance, are excluded from the one or more attributes of the labeled instance, and are added as additional attributes of the labeled instance, causing the new attributes to be included in the labeled dataset’.
In response, The Examiner respectfully submits that Drogobetski’s invention involves retrieving multiple celebrity rating categories, the non-overlapping time periods are retrieved. In paragraph [0085] of Drogobetski teaches quick access panel facilitates user check-in and ‘sighting reports (i.e. labeled dataset)’ which leads to a list of places where the user has previously checked-in, and ‘each check-in may be associated with a time, geolocation.. which can be interpreted as ‘each labeled instance comprising one or more attributes such as ‘a time’ and a target label such as ‘geolocation’ by the Examiner. Paragraph [0085] further teaches the user has checked in at 21 places. Similarly, invocation of hyperlink option 533 may lead to a list of celebrity sightings the user has reported, each with associated time, location, celebrity name, or images and comments)
In paragraph [0118] of Drogobetski also teaches for the limitation ‘wherein the one or more attributes comprise, directly or indirectly, at least one geospatial attribute wherein a first geospatial attribute of a labeled instance in the labeled dataset indicates a first geospatial location of an entity represented by the labeled instance’ which details entries within the list may be ordered by a popularity score, where celebrity places with larger number of check-ins, celebrity visits, images, comments, or reviews are ranked higher. Entries within the list may also be ordered according to their distances to the user's current location, where the first item within the list would take the shortest amount of time to reach if the user decides to visit places within his or her favorites list.
However, with respect to the limitation “automatically computing, based on the auxiliary instance, one or more new attributes for the labeled instance, wherein the one or more new attributes are indicative of the distance, wherein the one or more attributes of the labeled instance exclude the one or more new attributes; and subsequent to said computing, automatically adding, by the computer, the one or more new attributes as additional attributes of the labeled instance in the labeled dataset, whereby the labeled dataset is modified to include the one or more new attributes” of claims 1, 15 and 16 under the prior art rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn for the newly amended limitation. However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitation “automatically computing, based on the auxiliary instance, one or more new attributes for the labeled instance, wherein the one or more new attributes are indicative of the distance, wherein the one or more attributes of the labeled instance exclude the one or more new attributes; and subsequent to said computing, automatically adding, by the computer, the one or more new attributes as additional attributes of the labeled instance in the labeled dataset, whereby the labeled dataset is modified to include the one or more new attributes”. This rejection is made using U.S Patent Application Publication US 2016/0171011 A1 issued to Aleksandr Drogobetski et al. (hereinafter as " Drogobetski ") in view of Holger Winnemoeller et al. (Patent Application Publication Number US 2013/0127869 A1, hereafter referred to as ‘Winnemoeller’).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S Patent Application Publication US 2016/0171011 A1 issued to Aleksandr Drogobetski et al. (hereinafter as " Drogobetski ") in view of Holger Winnemoeller et al. (Patent Application Publication Number US 2013/0127869 A1, hereafter referred to as ‘Winnemoeller’).
With respect to claim 1, Drogobetski teaches obtaining a labeled dataset, wherein each labeled instance in the labeled dataset comprises one or more attributes and a target label (see Para [0085] quick access panel facilitates user check-in and ‘sighting reports (i.e. labeled dataset)’ which leads to a list of places where the user has previously checked-in, and ‘each check-in may be associated with a time, geolocation.. (i.e. each labeled instance comprising one or more attributes such as ‘a time’ and a target label such as ‘geolocation’)’, for example, the user has checked in at 21 places. Similarly, invocation of hyperlink option 533 may lead to a list of celebrity sightings the user has reported, each with associated time, location, celebrity name, or images and comments), wherein the one or more attributes comprise, directly or indirectly, at least one geospatial attribute wherein a first geospatial attribute of a labeled instance in the labeled dataset indicates a first geospatial location of an entity represented by the labeled instance (see Para [0118], entries within the list may be ordered by a popularity score, where celebrity places with larger number of check-ins, celebrity visits, images, comments, or reviews are ranked higher. Entries within the list may also be ordered according to their distances to the user's current location, where the first item within the list would take the shortest amount of time to reach if the user decides to visit places within his or her favorites list); 
obtaining an auxiliary dataset, wherein the auxiliary dataset comprises auxiliary instances, each of which comprising attributes, wherein the attributes comprise one or more geospatial attributes (see Para [0011], receive a user geolocation from the computing appliance, to determine a map area around the user geolocation, and the retrieve, from the data repository (i.e. an auxiliary dataset)’), ‘celebrity geolocations (i.e. auxiliary instances)’ within the map area, wherein each celebrity geolocation is associated with at least one ‘named celebrity (i.e. attributes)’, and wherein each celebrity geolocation is associated with a celebrity geolocation type selected from the group consisting of celebrity real estate property, celebrity sighting location, and celebrity hotspot (i.e. attributes comprise one or more geospatial attributes)), wherein a second geospatial attribute of an auxiliary instance in the auxiliary dataset indicates a second geospatial location of an entity represented by the auxiliarv instance (see Para [0072] teaches celebrity geolocations database contains ‘different types of celebrity geolocations or places (i.e. second geospatial location), each linked with one or more celebrities within celebrities database); and 
automatically performing, by a computer, hypothesis generation based on the labeled dataset and the auxiliary dataset (see Para [0122] teaches a user may input an address or a nearby named place or landmark when reporting a sighting event. Alternatively, the ‘user device may determine and upload longitude and latitude information to the VELVET ROPES server, which in turn ties the geo-coordinates to a closest known street address such as 1717’. Additionally, time elapsed since the sighting has occurred is displayed as label 1716, and sighting event may be ordered chronologically below the map area. The present user may further utilize add sightings icon 1740 to report his or her own celebrity sighting (i.e. the process of sighting event occurrence is displayed as label, and may be ordered chronologically and adding sightings icon to report corresponding to hypothesis generation), wherein said automatically performing hypothesis generation comprises, for the labeled instance in the labeled dataset: 
automatically selecting the auxiliary instance in the auxiliary dataset based on a geospatial relation between the first geospatial attribute and the second geospatial attribute, wherein the geospatial relation comprises at least a distance between the first and second geospatial locations (see Para [0079], once a user ‘selects a set of celebrity geolocations (i.e. selecting one or more auxiliary instances)’ to visit, a request for a tour is received by VELVET ROPES server including routing or tour generation algorithms that create a best tour path from the user geolocation through multiple celebrity geolocation destinations with respect to some predetermined metrics such as distance or travel time, and Para [0090], while celebrity map 630 may be displayed automatically when celebrity places page 600 is opened by the user, such automatic display may depend on default values set by the VELVET ROPES system, or by the user. For example, a walking figure shown as icon 639 indicates that the user prefers to view a map area traversable on foot within a reasonable amount of time, while label 638 specifies a 2.5-mile radius around the user geolocation 631 for drawing the map area. In some embodiments of the VELVET ROPES system, transportation mode may be selected by clicking on icon 639, and map area 630 would change in scale accordingly). 
However, Drogobetski does not explicitly “automatically computing, based on the auxiliary instance, one or more new attributes for the labeled instance, wherein the one or more new attributes are indicative of the distance, wherein the one or more attributes of the labeled instance exclude the one or more new attributes; and subsequent to said computing, automatically adding, by the computer, the one or more new attributes as additional attributes of the labeled instance in the labeled dataset, whereby the labeled dataset is modified to include the one or more new attributes”.
However, Winnemoeller teaches “automatically computing, based on the auxiliary instance, one or more new attributes for the labeled instance (see Para [0054], the group selection module 150 then computes the attribute distances between all pairs of strokes from different group and assigns these the second label (i.e. one or more new attributes for the labeled instance)), wherein the one or more new attributes are indicative of the distance (see Para [0054], given the attributes for each stroke, a group selection module 150 computes the attribute distances between all pairs of strokes within the same group and assigns these the first label), wherein the one or more attributes of the labeled instance exclude the one or more new attributes (see Para [0053]-[0054], the learning module 160 learns how well each attribute (entry in the distance tuple) is able to predict the correct label, what thresholds to use for assigning one or the other label based on the attribute distance); and 
subsequent to said computing, automatically adding, by the computer, the one or more new attributes as additional attributes of the labeled instance in the labeled dataset, whereby the labeled dataset is modified to include the one or more new attributes (see Para [0054], as the user adds new strokes to the system, the machine learning "prediction" phase embodied by group selection module 150 compares the new stroke to existing ones in nearby groups and assigns an appropriate label)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Drogobetski’s method for generating a tour on a digital celebrity map with the teachings of Winnemoeller’s method for comparing attributes of a graphical element to attributes of one or more groups of graphical elements by a computer system to analysis big data and to generate hypothesis performance. Drogobetski and Winnemoeller are in the same field of invention because all of them teach big data analysis. One would have been motivated to make this modification because it facilitates editing operations by automatic and semi-automatic groupings of structurally meaningful dataset as taught by Winnemoeller (see Para [0021]).
Claims 15 and 16 are substantially similar to claim 1, and therefore likewise rejected.

Regarding claim 2, Drogobetski teaches wherein said automatically performing hypothesis generation performed for each labeled instance in the labeled dataset (see Para [0122] teaches a user may input an address or a nearby named place or landmark when reporting a sighting event. Alternatively, the ‘user device may determine and upload longitude and latitude information to the VELVET ROPES server, which in turn ties the geo-coordinates to a closest known street address such as 1717’. Additionally, time elapsed since the sighting has occurred is displayed as label 1716, and sighting event may be ordered chronologically below the map area. The present user may further utilize add sightings icon 1740 to report his or her own celebrity sighting (i.e. the process of sighting event occurrence is displayed as label, and may be ordered chronologically and adding sightings icon to report corresponding to hypothesis generation).
Regarding claim 5, Drogobetski teaches wherein said selecting comprises selecting the auxiliary instance in case the distance is within a threshold distance (see Para [0150], the comparison of a user credibility score to a credibility threshold, and Para [0060]-[0061], teaches celebrity places or geolocations within a map area surrounding the user geolocation are then retrieved from celebrity databases hosted on a server, then user the user may wish to see the most number of celebrity homes within the proximity of his or her own geolocation, and [0070] which details that each celebrity geolocation is associated with either an explicit address, or a set of geographical coordinates that can identify the physical location or position of the place (i.e. determining a geospatial distance between the two locations)).  
Claim 20 is substantially similar to claim 5, and therefore likewise rejected.

Regarding claim 6, Drogobetski teaches wherein the one or more new attributes comprise a new attribute representing a count of entities having a value of an attribute that are within the threshold distance (see Para [0072], each celebrity geolocation is associated with either an explicit address, or a set of geographical coordinates that can identify the physical location or position of the place, and Para [0089], as celebrity hotspots are often public venues visited by not just one but many celebrities, in some embodiments, hotspot 634 may be labeled with a pin instead of an avatar, or an avatar of the place itself rather than the avatar of visiting celebrities. Invocating a linked item within results panel 650 corresponding to hotspot 634 may then lead to a list of celebrities who have paid visits to this place before).
Regarding claim 7, Drogobetski teaches wherein the one or more new attributes comprise a new attribute representing a value of an attribute of the auxiliary instance, wherein the auxiliary instance comprises a closest instance of an entity type to the first geospatial location of the labeled instance (see Para [0079]-[0080], determine ‘optimal routes (i.e. distance)’ with respect to some predetermined metrics such as distance or travel time from the user geolocation through multiple celebrity geolocation destinations).  
Regarding claim 8, Drogobetski teaches determining a collection of auxiliary entities within a threshold distance from the first geospatial location of the labeled instanceach celebrity geolocation is associated with either an explicit address, or a set of geographical coordinates that can identify the physical location or position of the place. A celebrity sighting location may also be associated with summary statistics such as the number of distinct celebrity sightings that has occurred as this location, and any additional trivia information on the location itself. Similarly, a celebrity geolocation record for a celebrity hotspot may be linked to multiple celebrities within celebrities database 282, while also containing information on the total number of visits each associated celebrity has paid to the place).  
 Claim 21 is substantially similar to claim 8, and therefore likewise rejected.
Regarding claim 9, Drogobetski teaches the one or more new attributes comprise a plurality of new attributes, each of which stating a minimal distance from the first geospatial location to an instance of a different entity type from the collection of auxiliary entities (see Para [0061], filtering criteria include celebrity name, celebrity status, celebrity rating, celebrity geolocation type, and distance of a celebrity geolocation from the user geolocation).  
Regarding claim 10, Drogobetski teaches the distance indicates that the auxiliary instance comprises a containing shape representing an entity that contains the first geospatial location of the labeled instance, wherein the one or more new attributes comprise attributes associated with the containing shape (see Para [0088], six celebrity places are drawn with celebrity avatars, although other location markers such as colored or shaped pins).  
Claim 22 is substantially similar to claim 10, and therefore likewise rejected.
Regarding claim 11, Drogobetski teaches building a predictive model based on the labeled dataset and the one or more new attributes of each labeled instance in the labeled dataset (see Para [0063], create real-time celebrity standings based on both current and historical data.  Such a celebrity rating system enables the user to pick up on new and upcoming stars, to find celebrities who have been popular for extended periods of times).
However, Drogobetski does not explicitly teaches “wherein the predictive model is configured to predict a label for an unlabeled instance, wherein the predictive model is trained using a learning technique”.
Winnemoeller teaches “wherein the predictive model is configured to predict a label for an unlabeled instance (see Para [0053], the second stage is the "prediction" stage, in which the system uses its analysis of previous evidence to assign labels to new values by creating assignments of strokes to groups, such as the assignments created by group selection module 150 discussed above with respect to FIG. 1),
wherein the predictive model is trained using a learning technique (see Para [0054], the learning module learns how well each attribute (entry in the distance tuple) is able to predict the correct label, what thresholds to use for assigning one or the other label based on the attribute distance, and how much to weight each attribute in the decision making process to assign a label)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Drogobetski’s method for generating a tour on a digital celebrity map with the teachings of Winnemoeller’s method for comparing attributes of a graphical element to attributes of one or more groups of graphical elements by a computer system to analysis big data and to generate hypothesis performance. Drogobetski and Winnemoeller are in the same field of invention because all of them teach big data analysis. One would have been motivated to make this modification because it facilitates editing operations by automatic and semi-automatic groupings of structurally meaningful dataset. taught by Winnemoeller (see Para [0021]).
Claim 23 is substantially similar to claim 11, and therefore likewise rejected.
Regarding claim 12, Drogobetski teaches analyzing the labeled dataset and the one or more new attributes of each labeled instance in the labeled dataset to derive geospatial insights; and displaying the geospatial insights to a user (see Drogobetski: Para [0079], the map area has a default radius around the given user geolocation, customized according to the display interface and display scale of the user device).
Claim 24 is substantially similar to claim 12, and therefore likewise rejected.

Regarding claim 13, Drogobetski teaches performing hypothesis validation to select a proper subset of one or more potential hypotheses, wherein each of the one or more potential hypotheses is associated with at least one of the one or more new attributes (see Para [0092], engaging the user to select or set criteria for automatically generating a tour to celebrity places displayed within map).  
Regarding claim 14, Drogobetski teaches performing an abstraction method to enrich the auxiliary dataset with abstracted features, wherein said automatically performing hypothesis generation comprises using the abstracted features (see Para [0121], if a user runs into Miley Cyrus on Hollywood Boulevard and reports the event with an image or a text update, the VELVET ROPES system may process the user sighting report).  
Regarding claim 17, Drogobetski teaches wherein said automatically performing hypothesis generation performed for each labeled instance in the labeled dataset (see Para [0142], when location and time information are indeed available, the image currently under consideration represents a sighting event. Thus at step 2340, the image is added to a celebrity sighting event, and sightings database 286 is updated accordingly.  Once a sighting event has been added, the image source is checked at step 2350 to determine if it is reliable (i.e. generating hypothesis  based on ‘adding sightings event in sighting database’ as the labeled dataset)).
Regarding claim 18, Drogobetski teaches wherein the one or more new attributes comprise a new attribute representing a count of entities having a value of an attribute that are within a threshold distance from the first geospatial location (see Para [0072], each celebrity geolocation is associated with either an explicit address, or a set of geographical coordinates that can identify the physical location or position of the place, and Para [0089], as celebrity hotspots are often public venues visited by not just one but many celebrities, in some embodiments, hotspot 634 may be labeled with a pin instead of an avatar, or an avatar of the place itself rather than the avatar of visiting celebrities. Invocating a linked item within results panel 650 corresponding to hotspot 634 may then lead to a list of celebrities who have paid visits to this place before).
Regarding claim 19, Drogobetski teaches wherein the one or more new attributes comprise a new attribute representing a value of an attribute of the auxiliary instance, wherein the auxiliary instance comprises a closest instance of an entity type to the first geospatial location of the labeled instance ((see Para [0079]-[0080], determine ‘optimal routes (i.e. distance)’ with respect to some predetermined metrics such as distance or travel time from the user geolocation through multiple celebrity geolocation destinations).  

Claims 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S Patent Application Publication US 2016/0171011 A1 issued to Aleksandr Drogobetski et al. (hereinafter as " Drogobetski "), in view of Holger Winnemoeller et al. (Patent Application Publication Number US 2013/0127869 A1, hereafter referred to as ‘Winnemoeller’), and further in view of Dhiraj Rajaram et al. (Patent Application Publication Number US 2012/0330865 A1, hereafter referred to as ‘Rajaram’).
Regarding claim 25, the claim is rejected by the same rationale as stated in claim 13 rejection. Rajaram further teaches wherein the hypothesis validation comprises selecting a subset of potential hypotheses based on a statistical metric (see [0026] and [0044], the validation of the hypotheses may be performed in accordance with the assigned priority levels. In another embodiment, the data elements may be classified into various categories and selected data elements are utilized for validating the hypothese (i.e. usage data, sale data correspond to statistical metric), and [0038], sales of product P1 over the past 5 years contributed to about 50% correspond to statistical metric).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Drogobetski’s method for generating a tour on a digital celebrity map with the teachings of Winnemoeller’s method for comparing attributes of a graphical element to attributes of one or more groups of graphical elements by a computer system to include the teaching of Rajaram’s method for generating a plurality of hypotheses associated with the problem based upon the identified factors to analysis big data and to generate hypothesis performance. Drogobetski, Winnemoeller and Rajaram are in the same field of invention because all of them teach big data analysis. One would have been motivated to make this modification because it provides availability and/or accessibility of the data, an estimated analytical effort and effectiveness of the data elements in solving the problem as taught by Rajaram (see Para [0026]).
Regarding claim 26, the claim is rejected by the same rationale as stated in claim 16 rejection. Rajaram further teaches wherein the method further comprises performing hypothesis validation to select a subset of one or more potential hypotheses (see para [0026], the validation of the hypotheses may be performed in accordance with the assigned priority levels. In another embodiment, the data elements may be classified into various categories and selected data elements are utilized for validating the hypotheses), wherein each of the one or more potential hypotheses is associated with at least one of the one or more new attributes (see Para [0024], each of the identified factors is assigned to one or more factor categories and attributes corresponding to each of the factor categories are determined), and wherein the hypothesis validation comprises selecting a subset of potential hypotheses based on a statistical metric (see Para [0038], sales of product P1 over the past 5 years contributed to about 50% correspond to  statistical metric).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Drogobetski’s method for generating a tour on a digital celebrity map with the teachings of Winnemoeller’s method for comparing attributes of a graphical element to attributes of one or more groups of graphical elements by a computer system to include the teaching of Rajaram’s method for generating a plurality of hypotheses associated with the problem based upon the identified factors to analysis big data and to generate hypothesis performance. Drogobetski, Winnemoeller and Rajaram are in the same field of invention because all of them teach big data analysis. One would have been motivated to make this modification because it provides availability and/or accessibility of the data, an estimated analytical effort and effectiveness of the data elements in solving the problem as taught by Rajaram (see Para [0026]).
Regarding claim 27, the claim is rejected by the same rationale as stated in claim 16 rejection. Rajaram further teaches wherein the learning technique is a supervised learning technique (see Para [0019], provide a technique for updating the initial problem statement using factors affecting the problem and a plurality of hypotheses associated with the problem.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Drogobetski’s method for generating a tour on a digital celebrity map with the teachings of Winnemoeller’s method for comparing attributes of a graphical element to attributes of one or more groups of graphical elements by a computer system to include the teaching of Rajaram’s method for generating a plurality of hypotheses associated with the problem based upon the identified factors to analysis big data and to generate hypothesis performance. Drogobetski, Winnemoeller and Rajaram are in the same field of invention because all of them teach big data analysis. One would have been motivated to make this modification because it utilizes the efficient, robust and reliable technique for formulating the problem statement using factors affecting the problem and hypotheses associated with the problem taught by Rajaram (see Para [0003]).
Claim 28 is substantially similar to claim 27, and therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cherubini; Giovanni et al. discloses US 2019/0034083 A1 methods and systems for managing datasets in a storage system.
Narvaez-Guarnieri; Paolo et al. discloses US 6098107 A dynamic algorithms for shortest path tree computation.

                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDALIB F LODHI/           Examiner, Art Unit 2169                                                                                                                                                                                                        6/25/2022

/USMAAN SAEED/           Supervisory Patent Examiner, Art Unit 2169